Citation Nr: 1703201	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar and cervical spine disabilities.  

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected lumbar and cervical spine disabilities (claimed as sciatic nerve impairment).  

3.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.  

4.  Entitlement to a compensable evaluation for left upper extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1994 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

On appeal, the Board has taken jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009); the Board has characterized that issue as prior to June 27, 2013, as that is the date on which she was awarded a schedular 100 percent disability rating.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issue of an increased evaluation for the Veteran's lumbar spine disability has been raised by the record in a December 2010 document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 



REMAND

Initially, in an August 2015 statement, the Veteran indicated that she had received recent treatment from the Detroit VA Medical Center; no VA treatment records from any facility in Michigan have been obtained and associated with the claims file.  Accordingly, a remand of this case is necessary in order to obtain those outstanding VA treatment records, as well as any outstanding private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, with regards to the Veteran's cervical spine and left upper extremity radiculopathy claims, the last VA examination of those disabilities was in October 2013; as of this time, the AOJ has not addressed that examination in the first instance and therefore a remand of those issues is necessary in order for the AOJ to address that evidence in the first instance.  

Additionally, even though the Veteran's cervical spine and left upper extremity radiculopathy were examined in October 2013, the Board has reviewed that examination report and notes that it does not appear that any range of motion testing in passive range of motion or in weightbearing and non-weightbearing was performed.  Thus, that examination is not adequate and on remand another VA examination should be obtained.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Respecting the bilateral feet claim, the Board notes that the Veteran underwent a VA examination of her feet in May 2011.  The examiner opined at that time that the Veteran's bilateral feet disorders were not related to or aggravated by her cervical spine disability; there was no rationale provided for those opinions.  Further, the examiner did not address any direct service connection theory of entitlement at that time, nor did he address the Veteran's contentions of secondary service connection to her lumbar spine disability.  For those reasons, the Board finds that examination to be inadequate and that claim must be remanded in order to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the claimed bilateral lower extremity neurological disorder claim, the last examination of the Veteran's lower extremity peripheral nerves was performed in July 2012; that examiner referred to an electromyelogram (EMG) that was performed at that time, although the results of that test were not associated with the examination report.  Furthermore, the Board notes that the July 2012 examiner did not thoroughly address whether the Veteran's noted radiculopathy from 1999 existed at the time of the examination or whether such resolved since 1999; nor did the examiner appear to address the inconsistencies between the physical examination of the Veteran-which showed no neurological disorder present-and the Veteran's long-history of neurological complaints, as well as subjective complaints of neurological symptoms at that examination.  Finally, it appears that the bilateral lower extremity neurological issue was addressed by the October 2013 examiner, although the AOJ has yet to address that evidence in the first instance as noted above.  

For all of the above reasons, the Board finds that a new VA examination of the Veteran's claimed bilateral lower extremity neurological disorder should be afforded to her on remand.  See Barr, supra; Kowalski, supra.  

Finally, regarding the Veteran's TDIU claim, that claim is intertwined with the above issues and thus it is also remanded at this time.  See Henderson, supra; Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Detroit and Saginaw VA Medical Centers, or any other VA medical facility that may have treated the Veteran-particularly in North Carolina-and associate those documents with the claims file.  The AOJ must specifically obtain the results of the July 2012 EMG and associate that document with the claims file, unless the AOJ makes an express determination that such records do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify any private treatment that she may have had for her cervical spine, upper left extremity radiculopathy, bilateral feet, and bilateral lower extremity neurological disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA comprehensive spinal and neurological examination to determine the current severity of her cervical spine and left upper extremity radiculopathy disabilities, as well as the claimed neurological disorder of the bilateral lower extremities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The cervical spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with the Veteran's cervical spine and lumbar spine disabilities, to include any radiculopathy and particularly her left upper extremity radiculopathy, as well as any radiculopathy or neuropathy of her bilateral lower extremities that may be present, in light of the Veteran's subjective complaints.  

Additionally, the examiner should specifically address whether the Veteran has any current neurological disorder of her bilateral lower extremities present.  If the examiner finds that the Veteran does not have any current neurological disorder of her lower extremities, the examiner should address the previous diagnoses of a neurological condition, particularly since 1999, and whether such has currently resolved or if the previous diagnoses were made in error.  The examiner should additionally address the apparent inconsistencies in the record regarding the presence of subjective neurological symptoms against objective manifestations of the claimed bilateral lower extremity neurological disorder.  

For any neurological disorder of the bilateral extremities that is found to currently exist, or which existed at any point during the course of the appeal but has resolved, the examiner must opine whether such disorder at least as likely as not (50 percent or greater probability) began during or is otherwise the result of military service.  
If the examiner finds that the disorder is not directly related to military service, the examiner should also opine as to whether the Veteran's neurological disorder of the bilateral lower extremities is at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected cervical spine or lumbar spine disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's neurological disorder of the bilateral lower extremities by her service-connected spinal disabilities is found, the examiner must attempt to establish a baseline level of severity of her neurological disorder of the bilateral lower extremities prior to aggravation by the service-connected spinal disabilities.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination to determine whether her bilateral feet disorder is the result of her military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any bilateral feet disorders found, to include plantar fasciitis and/or any arthritic conditions thereof.  Then, the examiner should opine whether any bilateral feet disorders found at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

If the examiner determines that any foot disability is not directly related to the Veteran's military service, the examiner should also opine whether the Veteran's bilateral feet disorders are at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected cervical spine or lumbar spine disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's bilateral feet disorders by her service-connected spinal disabilities is found, the examiner must attempt to establish a baseline level of severity of her foot disorder prior to aggravation by the service-connected spinal disabilities.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a neurological disorder of the bilateral lower extremities and bilateral feet disorders, increased evaluations of her cervical spine and left upper extremity radiculopathy disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

